Jackson, Chief Justice.
[A fi.fa. was levied on land, and a claim was interposed. The claimant was a purchaser from the defendant in fi.fa. after the date of the judgment, but claimed to be relieved from the lien of the judgment by reason of four years’ possession under §3583 of the Code. The evidence of possession relied on was that the purchaser had the land surveyed and found that a neighbor had run her fence a little over his line, in order to avoid a swamp; and he agreed with the neighbor’s agent that her fence might remain where it was over the line, with the privilege reserved to him of joining it. The jury found the land not subject. Plaintiff moved for a new trial on the ground that the verdict was not supported by the evidence. The motion was overruled, and plaintiff excepted.]